DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 10/28/2022 is acknowledged.  
3.	Claims 3-6, 8, 9, 15, 17 and 24 have been cancelled.
4.	New claims 26-28 have been added.
5.	Claims 1, 2, 7, 10-14, 16, 18-23 and 25-28 are pending in this application.
6.	Claims 18-23 and 25 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 2, 10-14, 26 and 27 are/remain withdrawn from consideration as being not read on either the elected species or the non-elected species of fusion polypeptide found in the prior art.  
7.	Applicant elected without traverse Group 1 (claims 1-3, 5, 7-14 and 16) and elected without traverse a fusion polypeptide comprising (1) SEQ ID NO: 45 as the first moiety, (2) SEQ ID NO: 44 as the second moiety, (3) with no linker as species of fusion polypeptide in the reply filed on 3/28/2022.  As stated in the previous office action, since the elected species of fusion polypeptide is a subgenus, the Examiner telephoned Applicant's representative, Meghan S. Adams, on 3/30/2022 for clarification; and Applicant's representative states on the phone that a fusion polypeptide consisting of human serum albumin (HSA) of SEQ ID NO: 45 fused to the N-terminus of human GDF15 of SEQ ID NO: 44 with no linker (identical to the fusion polypeptide of instant SEQ ID NO: 32) as the elected species of fusion polypeptide.  
	Please note: a fusion polypeptide consisting of human serum albumin (HSA) of SEQ ID NO: 45 fused to the N-terminus of human GDF15 of SEQ ID NO: 44 with no linker (identical to the fusion polypeptide of instant SEQ ID NO: 32) as the elected species of fusion polypeptide does not read on instant claim 1; and the only pending claim it reads on is instant claim 7.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a fusion polypeptide comprising: (i) a first moiety which is human serum albumin and has at least 80% sequence identity to SEQ ID NO:45; (ii) a second moiety which is human growth differentiation factor 15 (GDF 15) protein and has at least 80% sequence identity to SEQ ID NO:44; wherein the first moiety is amino terminal to the second moiety; and wherein a) the amino acid residue in the human GDF15 protein corresponding to position 198 of SEQ ID NO: 1 is His; and b) the amino acid residue in the human GDF15 protein corresponding to position 199 of SEQ ID NO: 1 is Ala; and a pharmaceutical composition comprising such fusion polypeptide and a pharmaceutically or physiologically acceptable carrier.  A search was conducted on both the elected species of fusion protein and the genus in claim 1; and prior art was found.  Claims 2, 10-14, 26 and 27 are/remain withdrawn from consideration as being not read on either the elected species or the non-elected species of fusion polypeptide found in the prior art.  Claims 1, 7, 16 and 28 are examined on the merits in this office action. 

Priority
8.	The instant application is a continuation of US Application No. 15/321246 filed on
12/22/2016, which is a 371 of PCT/IB2015/054638 filed on 6/19/2015, and claims priority to US provisional Application No. 62/015945 filed on 6/23/2014.  US provisional Application No. 62/015945 provides support to the fusion polypeptide recited in instant claims 1, 7, 16 and 28.  Therefore, the effective filing date of instant claims 1, 7, 16 and 28 is the filing date of US provisional Application No. 62/015945, which is 6/23/2014.

Withdrawn Objections 
9.	All the objections set forth in the previous office action are hereby withdrawn in view of Applicant's amendment to both the specification and the claim.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 102(a)(2)
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Please note: during the search for the elected species, prior art was found for the non-elected species of fusion polypeptide recited in instant claim 7.
(Revised due to Applicant's amendment to the claim) Claim 7 remains rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matern et al (WO 2014/120619 A2, filed with IDS).
The instant claim 7 is drawn to a fusion polypeptide comprising a first moiety and a second moiety, wherein the first moiety is amino terminal to the second moiety; and wherein the first moiety is selected from the group consisting of HSA (25-609) (SEQ ID NO:45), and HSA(25-609) in which Cys34 as defined by reference to SEQ ID NO:45 is replaced with Ser and Asn503 as defined by reference to SEQ ID NO:45 is replaced with Gln; and the second moiety is selected from the group consisting of human mature GDF15 peptide (197-308) (SEQ ID NO:44), human GDF15(197-308) (SEQ ID NO:44) in which Cys203 as defined by reference to SEQ ID NO:1 is replaced with Ser (C203S) and Cys210 as defined by reference to SEQ ID NO:1 is replaced with Ser (C210S), and human GDF15(197-308) (SEQ ID NO:44) in which Cys273 as defined by reference to SEQ ID NO:1 is replaced with Ser (C273S).
Matern et al teach fusion polypeptides of SEQ ID NOs: 15 and 17, which comprise human serum albumin (identical to instant SEQ ID NO: 45) fused to the N-terminus of human grown differentiation factor 15 (GDF15) protein (identical to instant SEQ ID NO: 44), for example, Figures 1G and 1H.  The fusion polypeptide of SEQ ID NO: 17 in Matern et al is identical to the fusion polypeptide of instant SEQ ID NO: 26; and the fusion polypeptide of SEQ ID NO: 15 in Matern et al comprises the amino acid sequence of instant SEQ ID NO: 26.  It meets the limitations of the fusion polypeptide recited in instant claim 7.  
Since the reference teaches all the limitations of instant claim 7; the reference anticipates instant claim 7.


Response to Applicant's Arguments
12.	Applicant argues that in view of the amendment to claim 1, "Matern does not teach or suggest the features of the claimed fusion polypeptide. Claims 7, 14, and 16 depend from claim 1 and necessarily incorporate the features of this claim."
13.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner would like to point out that in the instant case, the second moiety in the fusion polypeptide recited in instant claim 7 can be human mature GDF15 peptide of instant SEQ ID NO: 44.  Therefore, the reference teaches all the limitations of instant claim 7; and the rejection is deemed proper and is hereby maintained.

Claim Rejections - 35 U.S.C. § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	(Revised due to Applicant's amendment to the claim) Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Matern et al (WO 2014/120619 A2, filed with IDS).
The instant claim 7 is drawn to a fusion polypeptide comprising a first moiety and a second moiety, wherein the first moiety is amino terminal to the second moiety; and wherein the first moiety is selected from the group consisting of HSA (25-609) (SEQ ID NO:45), and HSA(25-609) in which Cys34 as defined by reference to SEQ ID NO:45 is replaced with Ser and Asn503 as defined by reference to SEQ ID NO:45 is replaced with Gln; and the second moiety is selected from the group consisting of human mature GDF15 peptide (197-308) (SEQ ID NO:44), human GDF15(197-308) (SEQ ID NO:44) in which Cys203 as defined by reference to SEQ ID NO:1 is replaced with Ser (C203S) and Cys210 as defined by reference to SEQ ID NO:1 is replaced with Ser (C210S), and human GDF15(197-308) (SEQ ID NO:44) in which Cys273 as defined by reference to SEQ ID NO:1 is replaced with Ser (C273S).  
Matern et al teach fusion polypeptides of SEQ ID NOs: 15 and 17, which comprise human serum albumin (identical to instant SEQ ID NO: 45) fused to the N-terminus of human grown differentiation factor 15 (GDF15) protein (identical to instant SEQ ID NO: 44), for example, Figures 1G and 1H.  The fusion polypeptide of SEQ ID NO: 17 in Matern et al is identical to the fusion polypeptide of instant SEQ ID NO: 26; and the fusion polypeptide of SEQ ID NO: 15 in Matern et al comprises the amino acid sequence of instant SEQ ID NO: 26.  It meets the limitations of the fusion polypeptide recited in instant claim 7.      
The difference between the reference and instant claim 7 is that the reference does not explicitly teach a fusion polypeptide consisting of human serum albumin (HSA) of SEQ ID NO: 45 fused to the N-terminus of human GDF15 of SEQ ID NO: 44 with no linker (identical to fusion polypeptide of instant SEQ ID NO: 32) as the elected species of fusion polypeptide.
However, in view of the teachings of Matern et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a fusion polypeptide consisting of the mature HSA (identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of mature human GDF15 of SEQ ID NO: 3 (identical to the human GDF15 of instant SEQ ID NO: 44) with no linker.  It reads on a fusion polypeptide consisting of human serum albumin (HSA) of SEQ ID NO: 45 fused to the N-terminus of human GDF15 of SEQ ID NO: 44 with no linker (identical to fusion polypeptide of instant SEQ ID NO: 32) as the elected species of fusion polypeptide.  
In view of the teachings of Matern et al as a whole, one of ordinary skilled in the art would have been motivated to develop a fusion polypeptide consisting of the mature HSA (identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of mature human GDF15 of SEQ ID NO: 3 (identical to the human GDF15 of instant SEQ ID NO: 44) with no linker, because Matern et al explicitly teach the modified human GDF15 can be a fusion protein consisting of mature human serum albumin (HSA) (D25-L609 of SEQ ID NO: 5, identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of the mature human GDF15 of SEQ ID NO: 3 (identical to the human GDF15 of instant SEQ ID NO: 44) with or without a linker.
In view of the teachings of Matern et al as a whole, a person of ordinary skilled in the art would have reasonable expectation of success in developing a fusion polypeptide consisting of the mature HSA (identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of mature human GDF15 of SEQ ID NO: 3 (identical to the human GDF15 of instant SEQ ID NO: 44) with no linker.

Response to Applicant's Arguments
17.	Applicant argues that in view of the amendment to claim 1, "Matern does not teach or suggest the features of the claimed fusion polypeptide. Claims 7, 14, and 16 depend from claim 1 and necessarily incorporate the features of this claim."
18.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner would like to point out that in the instant case, the second moiety in the fusion polypeptide recited in instant claim 7 can be human mature GDF15 peptide of instant SEQ ID NO: 44.  Therefore, the reference teaches all the limitations of instant claim 7; and the rejection is deemed proper and is hereby maintained.

19.	(Revised due to Applicant's amendment to the claim) Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al (WO 2012/138919 A2, filed with IDS) in view of Chuang et al (Pharmaceutical Research, 2002, 19, pages 569-577, filed with IDS) and Nielsen et al (US 2011/0286976 A1, filed with IDS).
The instant claim 7 is drawn to a fusion polypeptide comprising a first moiety and a second moiety, wherein the first moiety is amino terminal to the second moiety; and wherein the first moiety is selected from the group consisting of HSA (25-609) (SEQ ID NO:45), and HSA(25-609) in which Cys34 as defined by reference to SEQ ID NO:45 is replaced with Ser and Asn503 as defined by reference to SEQ ID NO:45 is replaced with Gln; and the second moiety is selected from the group consisting of human mature GDF15 peptide (197-308) (SEQ ID NO:44), human GDF15(197-308) (SEQ ID NO:44) in which Cys203 as defined by reference to SEQ ID NO:1 is replaced with Ser (C203S) and Cys210 as defined by reference to SEQ ID NO:1 is replaced with Ser (C210S), and human GDF15(197-308) (SEQ ID NO:44) in which Cys273 as defined by reference to SEQ ID NO:1 is replaced with Ser (C273S).  
Xiong et al, throughout the patent, teach methods of treating metabolic diseases and disorders using a human growth differentiation factor 15 (GDF15) protein, for example, Abstract; page 1, lines 8-11; and claims 1 and 9.  Xiong et al further teach the human GDF15 protein can be the mature human GDF15 of SEQ ID NO: 10 (identical to the human GDF15 of instant SEQ ID NO: 44), for example, page 1, lines 30-31; and page 15, line 7-13.  It meets the limitation of the 2nd moiety recited in instant claim 7.  Xiong et al also teach a pharmaceutical composition comprising such human GDF15 protein and a pharmaceutically acceptable carrier; and such pharmaceutical composition can be administrated subcutaneously, for example, page 2, line 33 to page 3, line 2; and page 27, lines 15-18.     
The difference between the reference and instant claim 7 is that the reference does not explicitly teach a fusion polypeptide consisting of human serum albumin (HSA) of instant SEQ ID NO: 45 fused to the N-terminus of human GDF15 of instant SEQ ID NO: 44 with no linker (identical to fusion polypeptide of instant SEQ ID NO: 32) as the elected species of fusion polypeptide; and the 1st moiety recited in instant claim 7.
However, Chuang et al, throughout the literature, teach HSA is the most well studied plasma protein and an attractive macromolecular carrier due to its availability in pure form and its biodegradability, nontoxicity and nonimmunogenicity; and it is widely used as a stabilizing component in pharmaceutical and biologic products, for example, Abstract; and page 569, left column, the 1st paragraph in Introduction.  Chuang et al further teach fusion proteins comprising HSA and therapeutic agents, wherein the plasma half-lives of therapeutic agents can be substantially extended through reversible or covalent binding to HAS, for example, page 571, Figure 2; page 572, Section “Prolongation of Plasma Half-Life of Insulin by Increased Binding to Albumin”; pages 573-574, Section “Albumin Fusion Protein”; and Conclusion.  
Furthermore, Nielsen et al teach fusion protein comprising HSA for extending the circulating half-life of therapeutic protein; and HSA consisting of the amino acid sequence of SEQ ID NO: 12 (identical to the HSA of instant SEQ ID NO: 45) is used to prepare such fusion protein without a linker, for example, page 3, paragraph [0039]; page 14, Example 1; and pages 22-23, SEQ ID NO: 12.  Nielsen et al further teach fusion protein can be prepared by attaching the added molecule such as HSA to either the N-terminus or the C-terminus of the therapeutic protein, for example, the diagrams on page 10.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Xiong et al, Chuang et al and Nielsen et al and develop a fusion polypeptide consisting of human serum albumin (HSA) of SEQ ID NO: 12 taught in Nielsen et al (identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of the mature human GDF15 of SEQ ID NO: 10 taught in Xiong et al (identical to the human GDF15 of instant SEQ ID NO: 44) with no linker (identical to fusion polypeptide of instant SEQ ID NO: 32).  It reads on a fusion polypeptide consisting of human serum albumin (HSA) of SEQ ID NO: 45 fused to the N-terminus of human GDF15 of SEQ ID NO: 44 with no linker (identical to fusion polypeptide of instant SEQ ID NO: 32) as the elected species of fusion polypeptide.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Xiong et al, Chuang et al and Nielsen et al and develop a fusion polypeptide consisting of human serum albumin (HSA) of SEQ ID NO: 12 taught in Nielsen et al (identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of the mature human GDF15 of SEQ ID NO: 10 taught in Xiong et al (identical to the human GDF15 of instant SEQ ID NO: 44) with no linker (identical to fusion polypeptide of instant SEQ ID NO: 32), because Chuang et al teach fusion proteins comprising HSA and therapeutic agents; and the advantages of such fusion protein.  Nielsen et al teach HSA consisting of the amino acid sequence of SEQ ID NO: 12 (identical to the HSA of instant SEQ ID NO: 45) is used to prepare fusion protein without a linker.  Nielsen et al further teach fusion protein can be prepared by attaching the added molecule such as HSA to either the N-terminus or the C-terminus of the therapeutic protein.  
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Xiong et al, Chuang et al and Nielsen et al and develop a fusion polypeptide consisting of human serum albumin (HSA) of SEQ ID NO: 12 taught in Nielsen et al (identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of the mature human GDF15 of SEQ ID NO: 10 taught in Xiong et al (identical to the human GDF15 of instant SEQ ID NO: 44) with no linker (identical to fusion polypeptide of instant SEQ ID NO: 32).

Response to Applicant's Arguments
20.	Applicant argues that in view of the amendment to claim 1, "none of Xiong, Chuang, and Nielsen (alone or in combination) teach or suggest the features of the claimed fusion polypeptide. Claims 7, 14, and 16 depend from claim 1 and necessarily incorporate the features of this claim."
21.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner would like to point out that in the instant case, the second moiety in the fusion polypeptide recited in instant claim 7 can be human mature GDF15 peptide of instant SEQ ID NO: 44.  Therefore, the combined teachings of Xiong et al, Chuang et al and Nielsen et al as set forth in Section 19 above teach all the limitations of instant claim 7; and the rejection is deemed proper and is hereby maintained.
Obviousness Double Patenting
22.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

23.	(Revised due to Applicant's amendment to the claim) Claims 1, 7, 16 and 28 remain/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 44 of co-pending Application No. 17/266828 in view of Xiong et al (WO 2012/138919 A2, filed with IDS), Chuang et al (Pharmaceutical Research, 2002, 19, pages 569-577, filed with IDS) and Nielsen et al (US 2011/0286976 A1, filed with IDS). 
24.	Instant claims 1, 16 and 28 are drawn to a fusion polypeptide comprising: (i) a first moiety which is human serum albumin and has at least 80% sequence identity to SEQ ID NO:45; (ii) a second moiety which is human growth differentiation factor 15 (GDF 15) protein and has at least 80% sequence identity to SEQ ID NO:44; wherein the first moiety is amino terminal to the second moiety; and wherein a) the amino acid residue in the human GDF15 protein corresponding to position 198 of SEQ ID NO: 1 is His; and b) the amino acid residue in the human GDF15 protein corresponding to position 199 of SEQ ID NO: 1 is Ala; and a pharmaceutical composition comprising such fusion polypeptide and a pharmaceutically or physiologically acceptable carrier.  And instant claim 7 is drawn to a fusion polypeptide comprising a first moiety and a second moiety, wherein the first moiety is amino terminal to the second moiety; and wherein the first moiety is selected from the group consisting of HSA (25-609) (SEQ ID NO:45), and HSA(25-609) in which Cys34 as defined by reference to SEQ ID NO:45 is replaced with Ser and Asn503 as defined by reference to SEQ ID NO:45 is replaced with Gln; and the second moiety is selected from the group consisting of human mature GDF15 peptide (197-308) (SEQ ID NO:44), human GDF15(197-308) (SEQ ID NO:44) in which Cys203 as defined by reference to SEQ ID NO:1 is replaced with Ser (C203S) and Cys210 as defined by reference to SEQ ID NO:1 is replaced with Ser (C210S), and human GDF15(197-308) (SEQ ID NO:44) in which Cys273 as defined by reference to SEQ ID NO:1 is replaced with Ser (C273S).  
25.	Claims 8 and 44 of co-pending Application No. 17/266828 recite a GDF 15 peptide or functional variant thereof (i) comprises the amino acid sequence of SEQ ID NO: 13, 14, 15, 16 or 17, or a functional variant thereof; (ii) has at least 80% amino acid sequence identity with the amino acid sequence of SEQ ID NO: 13; (iii) has at least 90% amino acid sequence identity with the amino acid sequence of SEQ ID NO: 13; (iv) is tagged with an affinity tag selected from an amyloid-beta precursor protein tag, a histidine tag, a FLAG tag, and a myc tag; (v) is fused to a human serum albumin, a mouse serum albumin, an immunoglobulin constant region, or an alpha-1-antitrypsin; (vi) is conjugated to a fatty acid; (vii) has a PEGylation; and/or (viii) has a glycosylation.
The GDF15 peptide or a functional variant thereof of SEQ ID NO: 13 recited in claims 8 and 44 of co-pending Application No. 17/266828 is identical to the human GDF15 protein of instant SEQ ID NO: 44; and the GDF15 peptide or a functional variant thereof of SEQ ID NO: 16 recited in claims 8 and 44 of co-pending Application No. 17/266828 is identical to the human GDF15 protein of instant SEQ ID NO: 44 with Arg at position 2 (corresponding to position 198 of instant SEQ ID NO: 1) replaced with His; and Asn at position 3 (corresponding to position 199 of instant SEQ ID NO: 1) replaced by Ala.
	Furthermore, in view of the combined teachings of claims 8 and 44 of co-pending Application No. 17/266828, it would have been obvious to one of ordinary skilled in the art to develop a fusion polypeptide comprising GDF15 peptide of SEQ ID NO: 13 or 16 fused to a human serum albumin (HSA).
26.	The difference between the fusion polypeptide recited in instant claims 1, 7, 16 and 28 and the fusion polypeptide developed from the combined teachings of claims 8 and 44 of co-pending Application No. 17/266828 above is the HSA moiety in the fusion polypeptide is N-terminal to the human GDF15 protein; and claims 8 and 44 of co-pending Application No. 17/266828 fail to teach the limitations recited in instant claims 16 and 28.
However, in view of the combined teachings of Xiong et al, Chuang et al and Nielsen et al as set forth in Section 19 above, it would have been obvious to one of ordinary skilled in the art to modify the fusion polypeptide developed from the combined teachings of claims 8 and 44 of co-pending Application No. 17/266828 and develop the fusion polypeptide and a pharmaceutical composition comprising such fusion polypeptide and a pharmaceutically or physiologically acceptable carrier recited in instant claims 1, 7, 16 and 28.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Please note: co-pending Application No. 17/266828 shares the same Applicant (Novartis AG) as instant Application.
Response to Applicant's Arguments
27.	Applicant argues that "Applicant respectfully disagrees and requests that this objection be held in abeyance until the Office otherwise finds the claims of the instant application patentable."
28.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, other than a statement, Applicant's fails to provide any reasoning and/or arguments for the disagreement.  Therefore, the rejection is deemed proper.  And, until a proper terminal disclaimer is filed and approved by the Office, the double patenting rejection is hereby maintained.

New Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
29.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

30.	Claim 7 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
31.	Claim 7 depends on claim 1; and claim 7 recites “…the second moiety is selected from the group consisting of human mature GDF15 peptide (197-308) (SEQ ID NO:44), human GDF15(197-308) (SEQ ID NO:44) in which Cys203 as defined by reference to SEQ ID NO:1 is replaced with Ser (C203S) and Cys210 as defined by reference to SEQ ID NO:1 is replaced with Ser (C210S), and human GDF15(197-308) (SEQ ID NO:44) in which Cys273 as defined by reference to SEQ ID NO:1 is replaced with Ser (C273S)”. However, the second moiety recited in instant claim 1 requires "a) the amino acid residue in the human GDF15 protein corresponding to position 198 of SEQ ID NO: 1 is His; and b) the amino acid residue in the human GDF15 protein corresponding to position 199 of SEQ ID NO: 1 is Ala".  Therefore, the scope of the fusion polypeptide recited in instant claim 7 is broader than that of the fusion polypeptide recited in instant claim 1.  Claim 7 does not further limit the scope of the fusion polypeptide in claim 1; and claim 7 is improper dependent form for failing to further limit the subject matter of claim 1.   

Claim Rejections - 35 U.S.C. § 103
32.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


33.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

34.	Claims 1, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matern et al (WO 2014/120619 A2, filed with IDS) in view of Adessi et al (Current Medicinal Chemistry, 2002, 9, pages 963-978) and Seeburg et al (US 5075224 A).
The instant claims 1, 16 and 28 are drawn a fusion polypeptide comprising: (i) a first moiety which is human serum albumin and has at least 80% sequence identity to SEQ ID NO:45; (ii) a second moiety which is human growth differentiation factor 15 (GDF 15) protein and has at least 80% sequence identity to SEQ ID NO:44; wherein the first moiety is amino terminal to the second moiety; and wherein a) the amino acid residue in the human GDF15 protein corresponding to position 198 of SEQ ID NO: 1 is His; and b) the amino acid residue in the human GDF15 protein corresponding to position 199 of SEQ ID NO: 1 is Ala; and a pharmaceutical composition comprising such fusion polypeptide and a pharmaceutically or physiologically acceptable carrier.  
Matern et al, throughout the patent, teach composition comprising a modified human growth differentiation factor 15 (GDF15) protein for treating metabolic disorders, for example, Abstract; page 2, paragraph [0009]; and page 3, paragraph [0010].  Matern et al further teach the modified human GDF15 protein can be w3 of SEQ ID NO: 66, for example, Figure 13.  The modified human GDF15 protein w3 of SEQ ID NO: 66 in Matern et al is identical to the amino acid sequence of instant SEQ ID NO: 44 except Asn at position 3 of instant SEQ ID NO: 44 (corresponding to position 199 of instant SEQ ID NO: 1) is replaced with Ala.  Matern et al also teach the modified human GDF15 can be a fusion protein consisting of mature human serum albumin (HSA) (D25-L609 of SEQ ID NO: 5, identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of the modified mature human GDF15 , for example, page 4, paragraph [0021]; page 5, paragraphs [0022] and [0025]; page 6, paragraph [0027]; pages 25-26, paragraphs [00119]-[00121]; and page 38, paragraphs [00167] and [00168]. It meets the limitations of "(i) a first moiety which is human serum albumin and has at least 80% sequence identity to SEQ ID NO:45" and "wherein the first moiety is amino terminal to the second moiety" recited in instant claim 1.  Furthermore, Matern et al teach a pharmaceutical composition comprising such modified human GDF15 and a pharmaceutically acceptable carrier; and such pharmaceutical composition can be administrated subcutaneously, for example, page 6, paragraph [0032]; page 8, paragraph [0040]; and page 65, paragraph [00269].  It meets the limitations of instant claims 16 and 28.
The difference between the reference and instant claims 1, 16 and 18 is that the reference does not explicitly teach "a) the amino acid residue in the human GDF15 protein corresponding to position 198 of SEQ ID NO: 1 is His" in the fusion polypeptide recited in instant claim 1.
However, Matern et al teach deamidation at residue N3 and/or proteolysis at residue R2 of mature human GDF15 are undesirable; and such undesirable effects can be addressed by modifications to GDF15, for example, page 29, paragraph [00131].
Furthermore, Adessi et al teach that one simple approach to stabilizing a peptide is to modify the side-chains of some of the amino acids involved in the protease recognition site; and the residues of interest are replaced by natural or non-natural amino acids with chemically similar side-chains, for example, page 968, left column, the 1st paragraph in Section "Site-Chain Modifications".
In addition, Seeburg et al teach replacing proteolysis sites having Lys and/or Arg with His to overcome proteolysis, for example, column 4, lines 30-33.  
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Matern et al, Adessi et al and Seeburg et al and develop a fusion polypeptide consisting of the mature HSA (identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of a modified mature human GDF15, wherein the modified mature human GDF15 consists of the amino acid sequence of instant SEQ ID NO: 44 except having Arg at position 2 (corresponding to position 198 of instant SEQ ID NO: 1) replaced with His; and Asn at position 3 (corresponding to position 199 of instant SEQ ID NO: 1) replaced by Ala.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Matern et al, Adessi et al and Seeburg et al and develop a fusion polypeptide consisting of the mature HSA (identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of a modified mature human GDF15, wherein the modified mature human GDF15 consists of the amino acid sequence of instant SEQ ID NO: 44 except having Arg at position 2 (corresponding to position 198 of instant SEQ ID NO: 1) replaced with His; and Asn at position 3 (corresponding to position 199 of instant SEQ ID NO: 1) replaced by Ala, because Matern et al teach deamidation at residue N3 and/or proteolysis at residue R2 of mature human GDF15 are undesirable; and such undesirable effects can be addressed by modifications to GDF15.  Adessi et al teach that one simple approach to stabilizing a peptide is to modify the side-chains of some of the amino acids involved in the protease recognition site; and the residues of interest are replaced by natural or non-natural amino acids with chemically similar side-chains.  And, Seeburg et al teach replacing proteolysis sites having Lys and/or Arg with His to overcome proteolysis.  
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Matern et al, Adessi et al and Seeburg et al and develop a fusion polypeptide consisting of the mature HSA (identical to the HSA of instant SEQ ID NO: 45) fused to the N-terminus of a modified mature human GDF15, wherein the modified mature human GDF15 consists of the amino acid sequence of instant SEQ ID NO: 44 except having Arg at position 2 (corresponding to position 198 of instant SEQ ID NO: 1) replaced with His; and Asn at position 3 (corresponding to position 199 of instant SEQ ID NO: 1) replaced by Ala.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658